EXHIBIT 99.1 PSB FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Financial Statements December 31, 2011 PSB FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2011 Contents Page Independent Auditors’ Report 1 Consolidated Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Stockholders' Equity 4 - 5 Consolidated Statements of Cash Flows 6 - 7 Notes to Consolidated Financial Statements 8 - 41 INDEPENDENT AUDITORS’ REPORT The Board of Directors and Stockholders PSB Financial Corporation Many, Louisiana We have audited the accompanying consolidated balances sheets of PSB Financial Corporation and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of income, stockholders' equity and cash flows for the years then ended.These financial statements are the responsibility of the Corporation's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Corporation's internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of PSB Financial Corporation and subsidiaries as of December 31, 2011 and 2010, the results of their consolidated operations and their consolidated cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Baton Rouge, Louisiana March 8, 2012 8550 United Plaza Blvd., Suite 1001•Baton Rouge, LA 70809•Tel: 225.922.4600•Fax: 225.922.4611 - 1 - PSB FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2011 and 2010 (In Thousands, Except Share Data) ASSETS Assets: Cash and due from banks - non-interest bearing $ $ Cash and due from banks - interest bearing Federal funds sold Securities available for sale Other stocks, at cost Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ $ Notes payable Debentures payable - Subordinated debentures payable to statutory trusts Accrued interest payable Other liabilities Total liabilities Stockholders' equity: Senior preferred stock series CD, 9,734 issued and outstanding Common stock of $10 par value.Authorized 150,000 shares; issued72,256 and 72,829 shares at December 31, 2011 and 2010, respectively Additional paid-in-capital Retained earnings Unearned ESOP shares, 565 shares unallocated ) - Accumulated other comprehensive income ( loss) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - PSB FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income Years Ended December 31, 2011 and 2010 (In Thousands, Except Share Data) Interest income: Interest and fees on loans $ $ Taxable investments Tax-exempt investments Federal funds sold 17 15 Interest bearing bank balances 19 21 Total interest income Interest expense: Deposits Short-term borrowings Subordinated debentures payable to statutory trusts Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other operating income: Service charges on deposit accounts Life insurance income 77 Net gain on sales of securities available-for-sale Other income 11 Total other operating income Other operating expenses: Salaries and employee benefits Occupancy expenses Equipment and data processing expenses Other expenses Total other operating expenses Income before income taxes Income tax expense Net income $ $ Basic earnings per share $ $ The accompanying notes are an integral part of these consolidated financial statements. (Continued) - 3 - PSB FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity Years Ended December 31, 2011 and 2010 (In Thousands, Except Share Data) Treasury Treasury Senior Accumulated Preferred Preferred Preferred Additional Unallocated Other Stock Stock Stock Common Stock Paid-in Retained ESOP Comprehensive Series A Series B Series CD Shares Amount Capital Earnings Shares Income (Loss) Total Balance at January 1, 2010 $ $ $
